The appellee being dead, Warden moved, to enter his appearance for the executors, without waiting for a scire facias, which he said was only necessary to force an appearance. The Court granted the motion, and tried the cause, at the instance of the counsel for the appellee, although it was objected by Mercer J. that a trial at this T erm would be a surprise upon the appellant, who might consider the appeal as abated until regularly revived. But it was said by the Court, that the appellant ought to follow the cause.*,(1)

 In the case of Wood v Webb, determined afterwards iti October 1795, the Corn t upon a similar motion, refused to revive the appeal upon an appearance being entered, nnd directed a writ of scire facias to issue, saying, that the shove case had not been duly considered, at the time the motion was granted»


 Meeke v. Baine, 1 Hen. & Munf. 338.